Citation Nr: 0719062	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease to include as secondary to service-connected ureteral 
calculus, right kidney stones. 

2.  Entitlement to service connection for hypertension to 
include as secondary to service-connected ureteral calculus, 
right kidney stones. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
coronary artery disease and for hypertension.  

The veteran testified at a November 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  Hypertension did not manifest during service or within 
one year of separation from service, and has not been 
established to be causally or etiologically related to 
service or to service-connected ureteral calculus, right 
kidney stones. 

2.  Coronary artery disease did not manifest during service 
or within one year of separation from service, and has not 
been established to be causally or etiologically related to 
service or to service-connected ureteral calculus, right 
kidney stones. 


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury. 38 U.S.C.A. §§  1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309  (2006). 

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309  (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and VA examinations, various lay 
statements and documents submitted by the veteran, and a 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).  In addition, certain chronic diseases, 
including hypertension and arteriosclerosis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
CAVC decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran contends that his coronary artery disease and 
hypertension are the result of his service-connected ureteral 
calculus, right kidney stones. 

The veteran's service medical records contain no complaints, 
treatment or diagnoses of any cardiovascular problems while 
in service.  A January 1962 enlistment examination reflects 
blood pressure of 138/76.  A February 1964 separation 
examination did not reflect a diagnosis of hypertension or 
any cardiovascular problems.  The veteran had blood pressure 
of 138/64 at that time.  The veteran denied any history of 
high or low blood pressure at the time of his entrance and 
separation examinations.  

The Board notes that service medical records do reflect 
treatment for the veteran's service-connected right kidney 
stones.  VA treatment records reflect treatment for kidney 
stones starting in July 1962. 

During a January 1973 VA hospital admission for right kidney 
stones, the veteran denied having any history of hypertension 
and heart disease.  His blood pressure was 118/74 at that 
time.  Two decades later, the veteran was assessed with a 
hypertensive blood pressure response to exercise during a 
December 1995 cardiac stress test.  (See Bristol Cardiology 
Center Treatment Report December 1995).  During a November 
2006 Board hearing, the veteran indicated that he had a stent 
put in 2000 and that he was diagnosed with hypertension in 
2002.  

VA treatment and private records reflect current diagnoses of 
coronary artery disease and hypertension.  (See VA treatment 
records, 2004 -2005; Bristol Cardiology Center Treatment 
Reports 2002-2003, Cardiology Associates Treatment Reports 
2003-2004.)  The earliest definitive diagnosis of coronary 
artery disease and of hypertension of record was in 2002.  An 
October 2002 hospital discharge summary shows that the 
veteran had a left heart catheterization, selective coronary 
artery, left ventricular cineangiogram, and a coronary 
stenting of the mid-right coronary artery.  He was discharged 
with a diagnosis of symptomatic coronary artery disease.  
(Wellmont Bristol Regional Medical Center, October 2002).  
Cardiology Associates treatment records from 2003 reflect 
diagnosis and treatment for hypertension.  During a December 
2003 stress test, the veteran was assessed with a 
hypertensive response of blood pressure to exercise effort.  
(Cardiology Associates Treatment Report, December 2003).  

J.W., a private registered nurse, stated in an October 2004 
correspondence, that the veteran had a history of kidney 
stones spanning approximately 20 years.  She stated, as the 
veteran had only developed hypertension 8 years prior, she 
felt it was directly related to possible damage from all the 
stones.  J.W. stated although this could not be proven, it 
was certainly a plausible explanation and should be 
considered.  The Board finds that J.W.'s opinion is too 
speculative to establish a nexus between the veteran's 
service-connected right kidney stones and current diagnoses 
of coronary artery disease and hypertension.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  In addition, it is noted that J.W.'s 
pronouncements regarding the onset of kidney stones and 
hypertension are inconsistent with medical records located in 
the veteran's claims file.  In this regard, it is noted that 
there is evidence establishing that the veteran had kidney 
problems beginning in the 1970s, not the 1980s.  Further, 
there is evidence of a hypertension in the early 1990s.  
Accordingly, the Board finds J.W's opinion is insufficient 
evidence of a nexus or relationship between current coronary 
artery disease and hypertension and service-connected 
ureteral calculus, right kidney stones.  

The veteran's medical records were reviewed in conjunction 
with an October 2005 VA examination.  The examiner stated 
that the veteran had a history of recurrent nephrolithasis, 
which the veteran claimed started in service.  Since that 
time, the veteran had recurrent stone disease, and had a 
history of extracorporeal shock wave lithotripsy and 
endoscopic removal of stones, as well as spontaneous passage 
of stones.  The veteran had a past medical history positive 
for, among other things, congestive heart failure, 
arteriosclerotic cardiovascular disease, hypertension, 
nephrolithiasis and benign prostatic hypertrophy with urinary 
obstruction, as well as other diagnoses.  The veteran was 
assessed with a history of obstructive uropathy, and a 
history of spontaneous as well as iatrogenic removal of 
kidney and ureteral stones.  

In a November 2005 addendum, the VA examiner stated after he 
reviewed the veteran's medical chart with the previous 
evaluation, he concurred with the denial of service 
connection for coronary artery disease as secondary to 
service-connected renal stone disease, specifically right 
kidney stones.  He stated that there was no medical basis for 
coronary artery disease being linked as secondary to kidney 
stone disease of any kind.  The examiner also concurred with 
the denial of service connection for hypertension as being 
caused by the veteran's renal stone disease.  The examiner 
stated that there was no medical research that he knew of 
that linked hypertension to kidney stone disease, or 
recurrent kidney stone disease. 

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The credibility and weight to be attached to these 
opinions is within the province of the Board. Id.  The Board 
finds that the VA examiner's opinion is probative, as he 
reviewed the medical record, examined the veteran, and 
provided reasons and bases for his opinion to include 
scientific literature.  In contrast, J.W., did not have an 
opportunity to review the veteran's medical history; and, 
she, in fact, inaccurately reported the onset of the 
veteran's conditions.  In sum, the most competent medical 
evidence of record does not establish a nexus between the 
veteran's service-connected disability and his coronary 
artery disease and hypertension, and no in-service incurrence 
is shown.  

The Board notes that the veteran submitted articles from 
various internet websites in support of his claim, to include 
an article from a medical journal; however this information 
did not addresses the facts of this particular case.  Generic 
texts, such as the ones offered, which do not address the 
facts of this particular veteran's case with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Thus, the Board finds that the articles submitted cannot be 
considered as competent evidence which addresses the etiology 
of the veteran's claimed disabilities.  

Based on the evidence of record, the Board concludes that 
service connection for coronary artery disease and for 
hypertension is not warranted.  Service medical records do 
not reflect any problems relating to coronary artery disease 
or hypertension.  Neither hypertension nor coronary artery 
disease manifested to a compensable degree within one year of 
the veteran's separation from service.  The veteran has a 
current diagnosis of coronary artery disease and 
hypertension.  However, the earliest definitive diagnoses of 
coronary artery disease and hypertension on record was in 
2002, and the earliest indication of hypertension on record 
was in 1995, many years after service, and many years after 
the veteran's initial diagnosis of for kidney stones.  
Finally, no medical evidence of record directly relates the 
veteran's currently diagnosed coronary artery disease and 
hypertension to service.  The most probative evidence on file 
discounts a link between current coronary artery disease and 
hypertension and service-connected kidney problems.  
Specifically, a November 2005 opinion of a VA examiner is to 
the effect that the veteran's coronary artery disease and 
hypertension were not secondary to ureteral calculus, right 
kidney stones.  Thus, the Board finds that service connection 
is not warranted on either a direct or a secondary basis.  

In making this determination, the Board has considered the 
veteran's own statements and testimony in support of his 
claims.  The Board acknowledges the veteran's belief that his 
coronary artery disease and hypertension are related to 
service-connected ureteral calculus, right kidney stones; 
however, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

The Board concludes the preponderance of the evidence is 
against finding that the veteran has coronary artery disease 
and hypertension etiologically related to service, or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claims.




ORDER

Service connection for coronary artery disease to include as 
secondary to ureteral calculus, right kidney stones is 
denied.

Service connection for hypertension to include as secondary 
to ureteral calculus, right kidney stones is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


